            Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
                                 :
UNITED STATES,                   :
        -vs-

Johansi Lopez,                                                  :
Angel Crispin,
Antonio Batista,                                                :    19-cr-323 (JSR)
Kevin Brito,
Wandy Dominguez,                                                :
Amaurys Hernandez,
Jervis Cirino                                                   :

         Defendants
                                                                :
- - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - X



               MEMORANDUM OF LAW IN SUPPORT OF
    MOTIONS TO DISMISS THE INDICTMENT AND COMPEL DISCOVERY




Christopher A. Flood
Federal Defenders of New York
52 Duane Street, 10th Floor
New York, N.Y. 10007
Telephone (212) 417-8734

Attorney for Defendant Johansi Lopez


September 13, 2019
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 2 of 26



       Defendants Johansi Lopez, Kevin Brito and Andy Crispin respectfully submit this

memorandum of law in support of their motion to compel discovery of certain items and for a

limited pretrial inquiry into the United States Drug Enforcement Administration (DEA) reverse

sting operations in this District. This discovery and inquiry is necessary for the subsequent filing

of a pretrial motion to dismiss on the grounds of, inter alia, selective enforcement in contravention

of the defendants’ Fifth Amendment Equal Protection rights. The requested items are: 1

          •    A list of all reverse sting 2 operations involving alleged Hobbs Act robberies
               of supposedly large narcotics stashes (“Reverse Sting”) conducted by the
               New York office of the U.S. Drug Enforcement Agency (“DEA”) during the
               last 10 years, including the name, race, ancestry, language, and national
               origin of each individual targeted (whether directly or indirectly) by each
               such operation (“targets”); the race, ancestry, language, and national origin
               of the confidential informants, paid informants, or sources (“CI’s”)
               involved in each such operation; and the case name and docket number of
               any prosecution that resulted from each such operation;
          •    With respect to each of the reverse sting identified in response to Request
               No. 1, including but not limited to the operation that targeted Mr. Lopez or
               his co-defendants, any notes, memoranda, or other investigative material
               showing how targets of the operation were identified and evaluated,
               including in particular, when, how, and the factual basis for why they were
               identified and targeted;
          •    With respect to each of the reverse stings identified in response to Request
               No. 1, including but not limited to the operation that targeted Mr. Lopez, a
               statement of the known prior criminal investigations, if any, that any law
               enforcement agency conducted into each defendant before initiating the
               reverse sting;
          •    All DEA manuals, circulars, or other guidance that discuss “stings,”
               “reverse stings,” “fake stash operations”, “home invasion” investigations,

1
  Also attached as Exhibit A to the Affirmation of Christopher A. Flood, Esq., counsel for Mr.
Johnansi Lopez (Flood Decl.).
2
  Reverse sting operations refer to those cases in which agents of the government – undercover
law enforcement agents or confidential informants or confidential sources working at the direction
of law enforcement agents – instigated robberies of fictitious drug stash houses or shipments of
drugs that purportedly were being received or transported by supposed narcotics traffickers.
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 3 of 26



               or entrapment operations, including any protocols, controls, policies,
               guidance, or directions to agents or CI’s regarding how to conduct such
               operations, how to select confidential informants and cooperating
               witnesses, how to determine which persons to pursue as potential targets,
               how to ensure that the targets do not seek to quit or leave the conspiracy
               before an arrest can be made, and how to ensure that investigations are not
               targeting persons for such operations on the basis of their race, ancestry, or
               national origin;
          •    Documents showing how DEA supervisors and managers ensure, and, in
               this case did ensure, that their agents or CI’s do no target persons on the
               basis of their race, ancestry, or national origin for Reverse Stings, and what
               actions those supervisors and managers have taken to determine whether
               agents or CI’s were in fact targeting persons for such reasons; and
          •    The number of CI’s that the DEA used in reverse stings each year during
               the last 10 years and the number of those CI’s who provided information
               regarding, had access to, or suggested targets or potential targets for a
               reverse sting who are not members of racial or ethnic minority groups.

                                PRELIMINARY STATEMENT

       “The function of law enforcement is the prevention of crime and the apprehension of

criminals. Manifestly, that function does not include the manufacturing of crime.” Sherman v.

United States, 356 U.S. 369, 372 (1958). Yet, that is exactly what the United States Drug

Enforcement Agency (DEA) accomplished here. The reverse sting the DEA directed at Mr. Lopez

and his co-defendants failed to infiltrate an existing robbery crew or uncover a criminal conspiracy

already in progress. Instead, the DEA succeeded in misleading, cajoling, and persuading Mr. Lopez

and his six codefendants—all of whom are Spanish-speaking indigent men of color—to commit

inchoate crimes pursuing an illusory chance to lift their families out of poverty.

       Before the DEA targeted him for a reverse sting, Mr. Lopez spent most of his time working.

He is a lawful immigrant whose primary language is Spanish. In January 2019, he and his wife had

just learned they were expecting a daughter, and he worried for his family’s security. Hardly prone

to violence, Mr. Lopez never committed a robbery and had never been convicted of a crime; he is
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 4 of 26



not a member of a “crew” and he fostered no plans to rob drug dealers. But the DEA targeted him

nonetheless, and he now faces lengthy mandatory consecutive prison sentences and deportation.

       There have been many challenges to reverse stings in the Southern District of New York

(SDNY), with good reason. The technique subjects people who have not engaged in criminal

activity to an extended campaign of inducements and persuasion that blur the incentives and

disincentives to commit crime. Moreover, the objective of reverse stings is not to deter or prevent

crime, but to ensure that the target commits the offense. It is difficult to reconcile such methods

with traditional notions of justice and fair play. The DEA, however, has made extensive use of

reverse stings, and it orchestrated the one targeting Mr. Lopez and his codefendants. Since August

2009, there have been 46 DEA reverse sting operations in the SDNY, targeting 179 individual

defendants. See Exhibit I, Declaration of Professor Crystal S. Yang (Yang Decl.). The 46 cases and

179 targets (“the sample”) is believed to be an accurate count of DEA reverse sting cases in the

SDNY. It is the largest data set of any previous challenge filed in this District, but also the most

conservative: because Mr. Lopez was targeted in a DEA reverse sting, the sample includes only

those cases resulting from a DEA reverse sting. We contend that the sample is both sufficiently

numerous and sufficiently refined to support reliable analysis and interpretation.

       The results are appalling. Despite New York’s proud racial and ethnic diversity, every last

person arrested in a DEA reverse sting in the SDNY since 2009 is a racial minority of color, while

the number of White people subjected to the tactic remains the “the inexorable zero.” Intl. Broth.

of Teamsters v. United States, 431 U.S. 324, 342 (1977). This indisputable disparity cannot be the

product of random chance. See Exhibit I, Yang Decl., at ¶¶ 5-13. The disparity is not hidden, and it

is not an accident. Rather, it is a function of the uniquely dangerous manner by which the DEA

conducts reverse stings.
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 5 of 26



       The reverse sting method itself invites abuse, and its use by the Bureau of Alcohol Tobacco

and Firearms (ATF) has attracted extensive, principled criticism from the federal bench. See, e.g.,

U.S. v. Kindle, 698 F.3d 401, 414 (7th Cir. 2012), reh'g en banc granted, opinion vacated (Jan. 16,

2013), on reh'g en banc sub nom. U.S. v. Mayfield, 771 F.3d 417 (7th Cir. 2014) (Posner, J.

dissenting) (describing stash house stings as an ineffectual and “a disreputable tactic”); and see

United States v. Diaz, 2010 WL 11470885 at *7 (D. Ariz. 2010) (commenting acidly on an ATF

reverse sting with “[i]f the Government wants to focus its investigative efforts on seeing if it can

entice low income males with little criminal history into participating in lucrative criminal activity,

instead of actually trying to resolve prior rip-offs, that is an executive decision.”). Criticism

notwithstanding, most challenges fail. But the notion that the government induces people to

commit serious crimes has provoked scathing broadsides. See, e.g., United States v. Black, 750

F.3d 1053, 1054 (9th Cir. 2014) (Rheinhart, J. dissenting) (describing ATF stash house stings as

“tyrannical” and “a profoundly disturbing use of government power that directly imperils some of

our most fundamental constitutional values,” implicate “the limits on how our government may

treat its citizens,” and “pose the question whether the government may target poor, minority

neighborhoods and seek to tempt their residents to commit crimes that might well result in their

escape from poverty”).

       However disturbing ATF reverse stings are, the DEA’s SDNY reverse stings may show the

technique in its most pernicious form. Of particular concern, the DEA employs no discernable

protocols, selection criteria, or controls to guide who it targets. Worse, in nearly every case, the

DEA all-but delegates the selection and cultivation of reverse sting targets to paid informants and

confidential sources seeking leniency. 3 Worse still, the DEA’s CS program generally has come


3
 The DEA classifies its informants in several different ways, including cooperating witnesses, or
CW’s; confidential sources, or CS’s, and confidential informants, or CI’s. See, Ex G to Flood
          Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 6 of 26



under remarkably frank criticism by the United States Department of Justice Office of the Inspector

General for, inter alia, lax oversight of CS’s, financial mismanagement, and insular institutional

culture. See Exhibit G, **i-iii. Many cases in the sample present these institution-level structural

problems in microcosm, as Mr. Lopez’s case does. For example, Mr. Lopez and the CS’s were first

in contact in January 2019. See Exhibit D, ¶ 8(a), and stayed in contact until Mr. Lopez’s arrest on

April 18, 2019. Flood Decl. ¶ 2. Yet, no recorded calls or DEA debriefing paperwork appears until

April. Id. The months of ongoing contact between the CS and Mr. Lopez from January to April

appears to have been unmonitored and substantially uncorroborated. At minimum, this creates an

opportunity for the CS to exaggerate in later reports of conversations. In addition to other varieties

of self-dealing that characterize the DEA’s CS program in general, the delegation of target

selection to untrained and self-interested CS’s invites racial disparity. Considered in conjunction

with the absence of White defendants in the ten-year sample, the discriminatory effect is manifest.

       Likewise, the DEA’s discriminatory intent is obvious. The compiled records of several

dozen DEA reverse stings in the SDNY reveal no objective criteria for selecting targets and

strikingly little oversight of CS’s. This is by choice. The ATF promulgates internal standards

requiring trained undercover agents, inter alia, to assess potential targets before arrest through

several in-person meetings, and purports to employ standardized criteria for selecting targets. See,

e.g., United States v. Davis, N.D. Ill, Eastern Division 1:13-cr-63, ECF doc 434 10/11/16 (describing

ATF target selection criteria that were disclosed under seal).




Decl., AUDIT OF THE DRUG ENFORCEMENT ADMINISTRATION’S CONFIDENTIAL SOURCE POLICIES
AND   OVERSIGHT OF HIGHER-RISK CONFIDENTIAL SOURCES, September 2016, Office of the
Inspector General, U.S. Department of Justice, (OIG Report), at p. 4. (also available online at
https://oig.justice.gov/reports/2016/a1633.pdf.) We do not presently have information to suggest
that the distinctions between these classifications are material, and refer collectively to all civilian
informants whose services the DEA employs as “CS’s.”
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 7 of 26



       In contrast to the ATF’s efforts, the DEA relies extensively, and perhaps exclusively, on

CS’s to identify and cultivate reverse sting targets like Mr. Lopez. DEA agents do not appear to

make an independent assessment of the appropriateness of targets their CS’s identify. Nor would

they have the opportunity, as DEA agents orchestrating SDNY reverse stings do not appear to work

undercover. Flood Decl., ¶ 2. The DEA’s CS’s are considered the agency’s “bread and butter.”

Ex. B, OIG Report at 46. Yet, when it counts most, the DEA exercises minimal if any oversight of

these sources. Abuse, the opportunity for abuse, and self-dealing are rampant. Id.

       The ten-year sample we obtained includes all 46 known reverse sting operations in the

SDNY and encompasses 179 individual people. See Flood Decl. ¶ 11; Exhibit I, Yang Decl. at n.1.

The striking absence of White targets in the sample sharply contrasts with any relevant comparison

population, including the SDNY; Bronx and New York Counties; NYPD arrest statistics; or

individuals targeted by ATF reverse sting operations in the Northern District of Illinois, a district

with a similar demographic composition. Random chance does not explain the disparity. Rather,

the absence of White targets in the ten-year sample is best explained by the influence of race in the

DEA’s selection of targets to subject to reverse stings.

       Mr. Lopez and his codefendants were targeted for a DEA reverse sting because of their

race. The evidence presented herein justifies further discovery. Accordingly we respectfully

request that the Court conduct a limited pretrial inquiry into DEA reverse sting operations by

ordering an evidentiary hearing and the production of the materials set forth in Exhibit A.



                                    STATEMENT OF FACTS

       As is true of virtually every fake stash house case, the Indictment against Mr. Lopez and

his co-defendants alleges (1) Conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C.
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 8 of 26



§ 1951; (2) Conspiracy to distribute and possess with intent to distribute five kilograms and more

of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A); and (3) Unlawful use, carrying,

and possession of a firearm, in violation of 18 U.S.C. § 924(c)(1)(A)(i). See Ex. C, Indictment.

       The charges are the result of a DEA reverse sting operation that began in early 2019, when

Mr. Lopez was introduced to at least two DEA CS’s. At that time, CS-1 had been on the DEA

payroll since 2014. See Ex. D, Criminal Complaint at 4, ¶ 8(a) and n.1. CS-2 had just been arrested

and set up Mr. Lopez “in order to obtain leniency at sentencing.” Id. at n.1.

       Over the following months, the CS’s kept in regular contact with Mr. Lopez and gained his

trust. See Flood Decl., ¶ 2. Claiming to have inside information that could lead to a colossal payoff,

the CS’s solicited Mr. Lopez’s participation in a robbery they were planning. The CS’s explained

to Mr. Lopez that they knew when, where, and how approximately $800,000 4-worth of lightly-

guarded narcotics could easily be stolen from the traffickers who were moving it. Id. As they

explained, CS-2 would be one of only two people in the delivery car, and there would be no other

cars trailing or surveilling the shipment. Id. The CS’s still needed Mr. Lopez’s help, however, as

the other driver would be armed with a handgun. Id. Since it purportedly was to be an inside job,

Mr. Lopez had to make it look to the armed driver like a real robbery. Id. To ensure success, the

CS’s needed Mr. Lopez to assemble a “robbery crew” to display—and be ready to use—

overwhelming force. Id.

       He did not know it, but Mr. Lopez was already caught in a trap. Through the rest of the

winter months, CS’s repeatedly contacted Mr. Lopez, and always returned to the subject of the

robbery. Id. They spoke on the phone and texted, and the CS’s came by the bar where Mr. Lopez


4
 We arrive at this and successive value estimates by take a conservative estimate of the street
value of $30,000 for a kilogram of cocaine, and $70,000 for a kilogram of heroin, and multiplying
by the number of respective kilograms in the putative delivery.
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 9 of 26



worked late hours. Id. The CS’s kept pushing Mr. Lopez to organize a crew. But the day of the

putative delivery came and went without Mr. Lopez having assembled one. Id. The people who he

thought might be interested weren’t interested. Id. They thought it was a setup. Id.

       The CS’s castigated Mr. Lopez for his failure to seize on the opportunity the missed

shipment had represented. Id. In truth, Mr. Lopez had been avoiding the CS’s. Id. Mr. Lopez

wanted to move to a larger apartment to accommodate the baby he and his wife were expecting.

Id. He took a few days away from his job. While he was out, the CS’s went to Mr. Lopez’s

workplace. When they didn’t find him, one of the CS’s had reached out Mr. Lopez’s family. Id.

       By the middle of April 2019, the CS’s claimed the next-scheduled delivery would be more

valuable, and would now be worth approximately $1.5 million. Id. It was only then that Mr. Lopez

allegedly managed to get his codefendants involved. Id.

       The DEA took an active interest beginning in April 2019. Id. Though the CS’s had been

cultivating Mr. Lopez since January, the first recorded call the CS’s made to him was on April 3,

2019, and records of DEA debriefings with the CS’s begin on April 10th. 5 Id. Thus, between

January and April 2019, the CS’s contact with Mr. Lopez appears to have been unmonitored.

       On April 18, 2019, the day the putative robbery was to take place, Mr. Lopez, Mr. Brito,

Mr. Crispen, and their codefendants were all together when the DEA swept in and arrested

everyone. Only that afternoon, two of them had purportedly managed to obtain handguns. Id.




5
  According to the Complaint, on February 12, 2019, Mr. Lopez met with CS-1 and told CS-1 that
“he was a member of a group…who targeted drug dealers for robbery[.]” Exhibit C, Complaint
¶ 8(b). CS-1 recorded that conversation. Id. No recordings of this meeting have been produced,
and the earliest DEA debriefing reports and recordings that have been produced begin in March.
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 10 of 26



                                           ARGUMENT

I.     The DEA Violated the Due Process Rights of Mr. Lopez and his Codefendants by
       Selectively Targeting Them as People of Color for Reverse Stings.

       The DEA’s record of only subjecting non-White people to reverse stings violates the Fifth

Amendment’s Equal Protection Clause. Because this is a selective enforcement claim, the standard

in United States v. Armstrong, 517 U.S. 456, 468 (1996) for selective prosecution should not apply.

Even if it does apply, Mr. Lopez and his codefendants (together with the demographic information

and statistical analysis attached hereto) exceed the threshold of “some evidence tending to show

the existence of the essential elements of the defense” of selective enforcement. United States v.

Armstrong, 517 U.S. 456, 468 (1996). Because their claim is legitimate, the Court should compel

the Government to produce the materials set forth in Exhibit A and conduct a further limited

pretrial inquiry into the DEA’s reverse sting program at an evidentiary hearing.

       As various courts around the country have noted, the DEA’s reverse stings do not stop

crime, they create it. The lure of quick cash and systematic pressure ensnare the needy, the

guileless, and the desperate. Federal courts are recognizing that “the potential for abuse and

mischief that is endemic to fictitious stash-house stings should not be ignored.” United States v.

Washington, 869 F.3d 193, 223 (3d Cir. 2017) (McKee, J., concurring). As a matter of policy, reverse

stings are “at odds with the pride we take in presenting American criminal justice as a system that

treats defendants fairly and equally under the law.” United States v. Flowers, 712 F. App’X. 492,

511 (6th Cir. 2017) (Stranch, J., concurring).

       Indeed, the systemic price of using reverse stings is enormous. Besides the social,

economic, and cultural cost of tearing apart families, reverse stings threaten to undermine the

legitimacy of federal criminal law. Misgivings about the governmental use of reverse stings, the

unfairness and deception that characterize the method, and the racial disparities it engenders
          Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 11 of 26



“generate great disrespect for law enforcement efforts…It is time for these false stash house cases

to end and be relegated to the dark corridors of our past.” U.S. v. Brown, 299 F. Supp. 3d 976, 983–

84 (N.D. Ill. 2018).

       Without proper protocols, reverse stings lead to great racial disparities. This is because

rather than seeking out perpetrators of crime, reverse stings subject targets to an extended

campaign to convince them to engage in crime. If the recruiters that are part of this process are

only Black or Hispanic, the demographics of those arrested in reverse stings would not reflect who

is actually committing robberies, possessing firearms, or selling drugs. Instead, such recruitments

would reveal who the DEA subjects to an extended ethical test.

       A central mischief emblematic of DEA reverse stings is the agency’s evident policy of

delegating significant traditional law enforcement functions like investigation to self-interested

civilian CS’s. This policy prevents the DEA from exercising even minimal oversight of a sting at

a time when oversight is perhaps most critically important to prevent the technique from being

abused.

       As employed by the DEA in the SDNY, reverse stings target economically disadvantaged

Latino or Black person, the “direct” target. Over the course of days, weeks, or months, CS’s entice

the target with the promise of very large amounts of money to stage an inside-job robbery. The CS

urges the direct target to recruit other “indirect targets.” Because members of any racial group tend

to associate with people within the same group, indirect targets predictably share characteristics

with direct targets. Where direct targets are Black, indirect targets are also Black; where direct

targets are Latino, so are the indirect targets. As the target group comes together, the CS’s

encourage them to acquire guns and proclaim their willingness to use them in the heist.

       Unquestionably, the DEA has the authority to enforce federal criminal law. Doubtless, law
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 12 of 26



enforcement involves choices among competing priorities. Mr. Lopez and his co-defendants

neither challenge the DEA’s discretion to make such choices, nor contest its employment of stings,

per se. But the DEA’s racially selective use of reverse stings have long since been operating in a

zone beyond constitutional limits. The Fifth Amendment “prohibits selective enforcement of the

law based on considerations such as race.” Whren v. United States, 517 U.S. 806, 813 (1996). But,

in a decade of DEA reverse stings, no White people have been subjected to one in the SDNY.

       Upon information and belief, in this District, the DEA has overwhelmingly and

disproportionately used Latino and Black CS’s to stage reverse stings. Working within their own

social groups, Latino and Black CS’s ensnare Latino and Black direct targets, who the CS’s

convince to recruit Latino and Black indirect targets.

       Clearly, race matters. But if that were not already obvious, in United States v. Terry, et al.,

13 Cr. 87 (CM), an SDNY reverse sting case, a DEA-employed CS made it perfectly clear:

       No, no, no, it’s not gonna happen right now ‘cause I wanted to talk to you first, you
       know what I’m saying? You told me the first time, Yo, I get down like this. Then
       I thought about you. I was like, Yo, this guy is black, he’s perfect!


Ex. E, at *2.

       The case agent was listening in, id. at *1, and thus was on notice of the CS’s misconduct.

But if he later admonished the CS not to explicitly target a person for his skin color, it had little

effect. A week later, the CS continued with the same line of reasoning. See Ex. F.


       As the above shows, DEA’s lack of protocol on racial disparity leads to the recruitment of

only non-White CS’s, which in turn subjects only Latino and Black people to reverse stings, thus

violating the Fifth Amendment’s Equal Protection Clause.
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 13 of 26



       A.      A limited pretrial inquiry is warranted to evaluate selective enforcement claims
               where there is “any reason to believe that race played a role in the
               investigation.”

       A selective enforcement claim is a “grievance…directed solely at [police or agent]

misconduct.” Davis v. Malitzki, 451 F. App’x 228, 234 n.11 (3d Cir. 2011); see also United States v.

Barlow, 310 F.3d 1007, 1010 (7th Cir. 2002) (“[Defendant] complains not of selective prosecution,

but of racial profiling, a selective law enforcement tactic…[Defendant] contended that the DEA

agents had enforced the law selectively by choosing to approach, interview, and search African

Americans but not Caucasians, i.e., by engaging in racial profiling.”).

       To make out a substantive claim of either selective enforcement, a defendant must “prove[]

that (1) the [defendant], compared with others similarly situated, was selectively treated,” i.e.,

treated differently from other similarly situated individuals; and “(2) that such selective treatment

was based on impermissible considerations such as race.” Brown v. City of Syracuse, 673 F.3d 141,

151-52 (2d Cir. 2012).

       Neither the Supreme Court nor the Second Circuit has, however, articulated a framework

for evaluating the sufficiency of a motion for discovery on a selective enforcement claim. In racial

profiling cases, several Circuits have applied the Armstrong standard for a claim of selective

prosecution. United States v. Dixon, 486 F. Supp. 2d 40, 44-45 (D.D.C. 2007) (citing cases); see

also United States v. Alcaraz-Arellano, 441 F.3d 1252, 1264 (10th Cir. 2006) (“[Armstrong’s]

elements are essentially the same for a selective-enforcement claim.”).

       More recently, however, three Circuit Courts of Appeals and several district courts have

sensibly recognized that, in the context of a claim of selective enforcement, the Armstrong

framework is unworkable. See, e.g., Washington, 869 F.3d at 213 (3d Cir. 2017) (“[D]istrict judges

have more flexibility, outside of the Armstrong/Bass framework, to permit and manage discovery
        Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 14 of 26



on claims” of selective enforcement); United States v. Davis, 793 F.3d 712 (7th Cir. 2015) (en banc)

(same); see also United States v. Hare, 820 F.3d 93, 101 (4th Cir. 2016) (quoting Davis with

approval and noting that appellant’s arguments are “well taken” but concluding that discovery

already produced by the ATF was sufficient); United States v. Mumphrey, 193 F. Supp. 3d 1040,

1048 (N.D. Cal. 2016) (agreeing with reasoning of Davis).

       These courts have recognized that “the sort of considerations that led to the outcome in

Armstrong do not apply to a contention” that agents engaged in racial discrimination when

selecting confidential informants or targets for sting operations. That is because, unlike

prosecutors, law enforcement agents “are not protected by a powerful privilege or covered by a

presumption of constitutional behavior.” Davis, 793 F.3d at 720-21; cf. Armstrong, 517 U.S. at 464-

65 (referring extensively in formulating framework to, inter alia, the “special province of the

Executive,” the “broad discretion” of “federal prosecutors,” “judicial deference to the decisions of

…executive officers,” “a concern not to unnecessarily impair the performance of a core executive

constitutional function,” and the “presumption of regularity” tied to prosecutorial decisions).

       In addition, “[b]efore holding hearings (or civil trials) district judges regularly, and

properly, allow discovery into non-privileged aspects of what agents have said or done.” Id. Thus,

“the special solicitude shown to prosecutorial discretion, which animated the Supreme Court’s

reasoning in Armstrong and Bass…does not inevitably flow to the actions of law enforcement.”

Washington, 869 F.3d at 219.

       Second, absent discovery, a defendant has no way of knowing which informants were

available to law enforcement and who else could have been but was not targeted to participate in

a reverse sting. Even the most zealous of advocates pursuing a selective enforcement claim cannot

review arrest records or reports from reverse-sting operations that never occurred. As the Northern
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 15 of 26



District of Illinois explained in United States v. Paxton, 2014 WL 1648746 (N.D. Ill. Apr. 17, 2014),

because fake stash house operations are “wholly dependent on the involvement” of federal law

enforcement (i) “there is no defined pool of individuals who are charged and subsequently

prosecuted differently to whom defendants may compare themselves”; (ii) it is “impossible that

defendants would be able to conduct some sort of test operation . . . to determine the practices of

the [investigating agency]”; and (iii) “to produce an analogous situation, the defense would have

to encourage Caucasian individuals to identify and approach undercover [federal] agents or

confidential informants, or somehow gain knowledge of Caucasian individuals who the

[government] was already attempting to target.” Id. at *5.

       Absent a loosening of the Armstrong standard, presenting evidence that similarly situated

individuals of other races were treated differently would therefore be unreasonably burdensome,

if not impossible, virtually eviscerating the defense of selective enforcement. See Paxton, 2014

WL 1648746 at *4 (“In selective enforcement cases…identifying the class of individuals [treated

differently]…may prove insurmountable.”); see also United States v. Mesa-Roche, 288 F. Supp.

2d 1172, 1186 (D. Kan. 2003) (“In the context of a challenged traffic stop…imposing the similarly

situated requirement makes the selective enforcement claim impossible to prove. It would require

the defendant to make a credible showing that a similarly situated individual was not stopped by

the law enforcement. How could a defendant, without discovery, ever make such a showing?”)

(emphasis in original).

       In light of these considerations, the Third Circuit has held that


       [i]f claims of selective law enforcement are raised…the standard guiding the
       district court’s discretion is different. While Armstrong/Bass remains the lodestar,
       a district court retains the discretion to conduct a limited pretrial inquiry into the
       challenged law-enforcement practice on a proffer that shows “some evidence” of
       discriminatory effect. The proffer must contain reliable statistical evidence, or its
       equivalent, and may be based in part on patterns of prosecutorial decisions…even
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 16 of 26



       if the underlying challenge is to law enforcement decisions. Distinct from what is
       required under Armstrong/Bass, a defendant need not, at the initial stage, provide
       “some evidence” of discriminatory intent, or show that (on the effect prong)
       similarly situated persons of a different race or equal protection classification
       were not arrested or investigated by law enforcement. However, the proffer must
       be strong enough to support a reasonable inference of discriminatory intent and
       non-enforcement.

Washington, 869 F.3d at 220-21.

       The Seventh Circuit reached a similar conclusion. It held that, if the district court

determines on an initial showing by the defendant that there is “any reason to believe that race

played a role in the investigation,” the court should “proceed in measured steps” and “decide

whether to make limited inquiries, perhaps including affidavits or testimony of the case agents, to

determine whether forbidden selectivity occurred or plausibly could have occurred.” Davis, 793

F.3d at 722-23; see also Washington, 869 F.3d at 221 (endorsing “limited inquiries of the sort

recommended in Davis,” including potentially “the testimony, in person or otherwise, of case

agents or supervisors, and the in camera analysis of policy statements, manuals, or other agency

documents,” which can, at the district court’s discretion, be disclosed to the defendant).


       B.      That standard is satisfied here because arrests from reverse sting operations
               in this District are entirely disproportionate with any relevant comparison
               population.

       There have been 46 DEA reverse sting operations in the Southern District of New York

since 2009. See Exhibit I, Yang Decl. These operations targeted 179 individuals 6, 46 directly and

131 indirectly. All 179 reverse sting targets are of color: 177 are Latino or Black, and 2 are Asian.


6
  After compiling the ten-year sample, and providing the aggregate counts to Professor Yang,
counsel identified an inadvertent undercount of one defendant. United States v. Sandy Saldana,
10 Cr. 758 (CM), who is Latino. This would bring the number of targets up to 178. The
undercount is conservative. Given the complete absence of White defendants, the effect of
incorporating Mr. Saldana in the calculations is expected to be negligible. The error had not
effect on the aggregate case count.
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 17 of 26



Id. These numbers stand in marked contrast to the racial diversity of the Southern District of New

York, where the targets all were prosecuted.

       According to the 2016 census estimates, of the residents of New York and Bronx Counties,

29.5% are White (non- Latino), 20.5% are Black (non-Latino), and 39.7% are Latino. 7 The

remaining counties in the Southern District are less racially diverse, and contain a significantly

higher percentage of White residents than New York and Bronx Counties. 8 Indeed, the racial

composition of all counties in the Southern District is 43.1% White (non-Latino), 16.7% Black

(non-Latino), and 31.4% Latino. 9

       Likewise, the racial composition of the stash house targets departs from NYPD crime and

enforcement data for felony drug arrests (42.7% Black, 40.8% Hispanic, and 12.7% White),

firearms arrests (65.1% Black, 24.3% Hispanic, 9.7% White), and robbery arrests (60.6% Black,

31.1% Hispanic, 5.1% White). 10 There is no reason to think that the pool of individuals available to

the DEA for reverse sting operations—ostensibly individuals the Government believes are already

engaged in related conduct—would be differently composed. Indeed, Armstrong expressly



7
 See U.S. Census Bureau, 2016 American Community Survey 5-Year Estimates, “Hispanic or
Latino Origin by Race,” Table B03002, available at https //factfinder.census.gov/ (viewing Table
B03002 for New York County, New York and Bronx County, New York).
8
 See id. (indicating 54.9% - 80.8% of residents identify as White (non-Latino) in Dutchess
County, Orange County, Putnam County, Rockland County, Sullivan County, and Westchester
County) (viewing Table B03002 for Dutchess County, New York; Orange County, New York;
Putnam County, New York; Rockland County, New York; Sullivan County, New York; and
Westchester County, New York).
9
 See id. (viewing Table B03002 and aggregating data for New York County, New York; Bronx
County, New York; Putnam County, New York; Sullivan County, New York; Dutchess County,
New York; Rockland County, New York; Orange County, New York; and Westchester County,
New York).
10
  See New York City Police Department, Crime and Enforcement Activity in New York City (Jan
J - Dec 3J, 20J7), available at https //www1.nyc.gov/assets/nypd/downloads/
pdf/analysis_and_planning/year-end-2017- enforcement-report.pdf.
        Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 18 of 26



suggests that (even on the heightened selective prosecution standard) such state-level data could

constitute a credible showing of different treatment of similarly situated persons. “In the present

case, if the claim of selective prosecution were well founded…respondents could have investigated

whether similarly situated persons of other races were prosecuted by the State of California and

were known to federal law enforcement officers, but were not prosecuted in federal court.” 517

U.S. at 470.

       Moreover, a comparison between the reverse sting targets and individuals targeted by the

for similar reverse sting operations in other districts further demonstrates the DEA’s

discriminatory conduct in this District. For example, three courts in the Eastern Division of the

Northern District of Illinois permitted defendants to conduct discovery on their selective

enforcement claim based on a showing that, during the relevant period, 87.7-90.7% of individuals

identified as targets of fake stash-house cases were Black or Latino and 9.2-12.3% were White

(non-Latino). Mot. for Disc., United States v. Davis, No. 13-cr-63 at 7-8 (N. D. Ill. Sept. 9, 2013)

ECF No. 109; Mot. for Disc., United States v. Paxton, No. 13-cr-103 at 5-6 (N.D. Ill. Jun. 25, 2013)

ECF No. 77 (“[F]rom 2006 to the present, the ATF and the U.S. Atty’s Office have brought at least

17 phony stash house cases 12 of them targeting all African Americans, totaling 42 African

Americans; 3 cases targeting 7 white defendants and 3 cases…targeting 8 Latino defendants.”);

see also Mot. for Disc. at 6, United States v. Brown, No. 13-cr-632 at 6-7 (N.D. Ill. June 10, 2013)

ECF No. 123 (citing same statistics as Paxton). The racial composition of Chicago-by far the largest

city in the Northern District of Illinois-is very similar to that of New York and Bronx Counties

(32.3% of Chicago residents identify as White, while 59.7% identify as either Black or Latino).11


11
  While the racial composition of the Northern District of Illinois as a whole appears to
contain a slightly higher percentage of White residents than the Southern District of New York,
see U.S. Census Bureau, 2016 American Community Survey 5-Year Estimates, “Hispanic or
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 19 of 26



Unlike in the Northern District of Illinois, however, no white person has been targeted in a DEA

reverse sting in this District.

        Put in perspective, the demographic makeup of the arrested targets is not merely unlikely,

but patently discriminatory in effect and entirely implausible absent a discriminatory animus on

the part of the DEA.

                             NY &       NYPD         NYPD         NYPD        Reverse-      Stash
              Southern
                             Bronx     Robbery    Felony Drug    Firearm    Sting Ops.     House
               District
                            Counties    Arrests     Arrests      Arrests    in N.D. Ill.   Targets
 Black or
                48%           60.2%    91.7%       83.5%         89.4%      87.7-90.7%     100%
  Latino
   White       43.1%          29.5%     5.1%       12.7%          9.7%      9.2-12.3%       0%

The principle of “homophily” provides that “contact between similar people occurs at a higher rate

than among dissimilar people.” United States v. Jackson, 2018 WL 748372, at *6 (D. N.M. Feb. 7,

2018) (quoting Miller McPherson, et al., Birds of a Feather: Homophily in Social Networks, 27

Ann. Rev. Soc. 415, at 416 (2001)). 12 Given that the effects of homophily are common to



Latino Origin by Race,” Table B03002, available at https //factfinder.census.gov/ (viewing
Table B03002 for City of Chicago, Illinois) (in the aggregate, racial composition of counties
making up Northern District of Illinois is 54.4% White (non-Latino), 16% Black (non- Latino),
and 21.4% Latino, as compared to Southern District which is 43.1% White (non-Latino), 16.7%
Black (non-Latino), and 31.4% Latino, supra note 8 and accompanying text) (viewing Table
B03002 for each county comprising the Northern District of Illinois), this distinction pales in
comparison to the fact that, based on the statistics presented in the motions for discovery in
Brown, Paxton, and Davis, the proportion of White individuals targeted for fake stash house
reverse-sting operations in the Northern District of Illinois (12.3%) is over seventeen times
greater than in the Southern District of New York (0.7%).
12
  See also, James Moody, Race, School Integration, and Friendship Segregation in America,
107 Am. J. Soc. 679, 680 (2001); Howard H. Garrison, Education and Friendship Choice in Urban
Zambia, 57 Soc. Forces 1310, 1320 (1979); Luigi Castelli et al., Implicit Ingroup Metafavortism:
Subtle Preference for Ingroup Members Displaying Ingroup Bias, 34 Personality & Soc. Psychol.
Bull. 807, 807 (2008); J. Miller McPherson & Lynn Smith-Lovin, Homophily in Voluntary
Organizations: Status Distance and the Composition of Face-to-Face Groups, 52 Am. Soc. Rev.
370, 370 (1987); Raymond Fisman et al., Racial Preferences in Dating, 75 Rev. Econ. Stud. 117,
131 (2008); Maureen T. Hallinan & Warren N. Kubitschek, The Formation of Intransitive
           Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 20 of 26



experience and evident to the DEA from the dozens of these operations it has conducted. The

choice to continue using Black and Latino CS’s despite the plain discriminatory effect, and the

foreseeability of just such a discriminatory impact 13, is significant evidence of discriminatory

intent.

          Although the Government is sure to argue that the defendants’ inability, bereft of discovery,

to conclusively prove a negative—i.e., that White individuals are not being targeted by the DEA—

should defeat this motion, such a showing is unrealistic and not required. Defendants have to

present “some evidence”, not “conclusive proof”, or even necessarily “some direct evidence.”

Since 2009, the DEA has exclusively targeted Black and Latino people with reverse stings, using

Black and Latino CS’s. The DEA has long since been on notice of the problem, if only through the

challenges brought by other defendants ensnared in DEA reverse stings. Meanwhile, each new

reverse sting arrest affirms and reifies the obvious racial problem with DEA reverse stings that

generate arrests that are entirely out of line with the racial makeup of the relevant population.

          Yet, the DEA chooses to persist. At bare minimum, this is circumstantial evidence of

discriminatory intent. By any standard, it is “some evidence” of selective enforcements, and it is

enough. See, e.g., Order at 1, Brown, No. 12-cr-632 (N.D. Ill. July 31, 2013) ECF No. 154 (statistical

comparison between racial composition of stash house defendants and demographic makeup of

district constituted “strong showing of potential bias in the history of the prosecution of so called

‘phony drug stash house rip off cases’” warranting discovery); Order at 2, Davis, No. 13-cr-63



Friendships, 69.2 Soc. Forces 505, 507 (1990).
13
    Notwithstanding the use of Latino or Black CS’s, courts in the Ninth Circuit have
acknowledged that such a disproportionate effect on minorities is sufficient to show
discriminatory intent. Mumphrey, 193 F. Supp. 3d at 1063 (“[T]he fact that 100% of
all…defendants are African American is probative of discriminatory intent, particularly when the
relevant population is not 100% African American.”).
           Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 21 of 26



(N.D. Ill. Oct. 30, 2013) ECF No. 417 (ordering discovery).

          Mr. Lopez, Mr. Brito, and Mr. Crispin respectfully request the Court to compel discovery

and conduct a limited inquiry into the DEA reverse stings. They have gone without adequate

judicial scrutiny for far too long. In light of this showing, the Court should order an evidentiary

hearing and compel the Government to produce the discovery set forth in Exhibit A. See Lamar,

2015 WL 4720282, at *3 n.2 (discussing evidentiary hearing); see also United States v. Colon, No.

3 14-cr-85, Evid. Hr’g, (D. Conn. Sept. 9, 2014) ECF No. 79.

    II.          The Government May Not Rely on Conspiracy to Commit Hobbs Act
                 Robbery as a Basis for the §924(c) Charge Because Hobbs Act Robbery
                 Conspiracy Does Not Constitute a “Crime of Violence” Under Either of
                 Section 924(c)’s Two Definitions.

          Count Three of the Indictment charges the defendants with violating 18 U.S.C. §

924(c)(1)(A) by using and carrying a firearm during and in relation to two offenses (i) “a crime of

violence,”—the conspiracy to commit Hobbs Act robbery charged in Count One; and (ii) “a drug

trafficking crime,”—the narcotics conspiracy charged in Count Two. Because conspiracy to

commit Hobbs Act robbery does not constitute a crime of violence the government may not rely

on a violation of 18 US.C. § 9151 as a basis for a charge under 18 U.S.C. § 924(c).

          In United States v. Davis, 139 S. Ct. 2319, 2336 (2019), the United States Supreme Court

held that the residual (risk-of-force) clause at 18 U.S.C. § 924(c)(3)(B) is “unconstitutionally

vague.” Consequently, a predicate “crime of violence” sufficient to support a conviction under 18

U.S.C. § 924(c) is limited to the other subsection of § 924(c)(3) – subsection (c)(3)(A): a felony

that “has as an element the use, attempted use, or threatened use of physical force against the

person or property of another.” § 924(c)(3)(A).

          To determine if an offense is a “crime of violence” under this definition, courts “apply the

so-called categorical approach. Under this approach, the reviewing court must evaluate whether
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 22 of 26



the minimum criminal conduct necessary for conviction under a particular statute necessarily

involves violence. In doing so, the court must focus only on the elements of the offense and may

not consider the particular facts of the underlying crime.” United States v. Hendricks, 921 F.3d 320,

327 (2d Cir. 2019) (citations and internal quotation marks omitted).

        “The reviewing court cannot go behind the offense as it was charged to reach [its] own

determination as to whether the underlying facts qualify the offense as, in this case, a crime of

violence.” Hill II, 890 F.3d at 55-56 (internal citations omitted). Nonetheless, “in employing the

categorical approach . . . to show a predicate conviction is not a crime of violence… there must be

a realistic probability, not a theoretical possibility, that the statute at issue could be applied to

conduct that does not constitute a crime of violence.” Id. at 56. To demonstrate such a realistic

probability, a defendant “must at least point to his own case or other cases in which the . . . courts

in fact did apply the statute in the… manner for which he argues.” Id.

       Conspiracy to commit Hobbs Act robbery plainly does not have as an element the “use,

attempted use, or threatened use” of “physical force against the person or property of another,” and

therefore cannot qualify as a “crime of violence” pursuant to 924(c)(3)(A).

       An element of a crime is a “constituent part[] of a crime’s legal definition” that the

“prosecution must prove to sustain a conviction” and the “jury must find beyond a reasonable

doubt to convict the defendant.” Mathis v. United States, 136 S. Ct. 2243, 2248 (2016). Conspiracy

does not require either the prosecution to prove or the jury to find that a defendant used, attempted,

or threatened physical force. In order to convict a defendant of conspiracy to commit Hobbs Act

robbery, the Government must prove only “the existence of a conspiracy to rob” and “knowing

participation in that conspiracy.” United States v. Santos, 449 F.3d 93, 97 (2d Cir. 2006). Crucially,

“[i]n order to establish a Hobbs Act conspiracy, the government does not have to prove any overt
        Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 23 of 26



act.” United States v. Clemente, 22 F.3d 477, 480 (2d Cir. 1994). In Sessions v. Dimaya, --- U.S. -,

138 S.Ct. 1204 (2018), the Supreme Court recognized that, while “conspiracy may be a crime of

violence under [the risk-of-force clause] because of the risk of force while the conspiracy is

ongoing,” the elements of the offense are met “as soon as the participants have made an

agreement.” 138 S. Ct. at 1219. Thus, a conspiracy cannot qualify as a crime of violence under the

force clause.

       Moreover, it is indisputable that there is a realistic probability that an individual could be

prosecuted for conspiring to commit Hobbs Act robbery without “us[ing], attempt[ing to] use, or

threaten[ing to] use…physical force.” § 924(c)(3)(A). Indeed, on the Government’s own theory

one need look no further than the present case and similar prosecutions arising from reverse sting-

operations to conclude that such a “realistic probability” exists. See also Thompson v. United

States, 2017 WL 6876181, at *1, 3-4 (S.D.N.Y. Apr. 18, 2017) (proof that the defendant “agreed with

others to conduct an armed robbery of people carrying a shipment of cocaine and heroin…and that

they planned to rob cocaine and heroin and then sell those drugs” sufficient to support a conviction

for Hobbs Act conspiracy even in absence of attempt or threat to use physical force).

       The Second Circuit’s recent decision in United States v. Barrett, 2019 WL 4121728 (2d Cir.

Aug. 30, 2019)—Barrett II—resolves this question. In the original Barrett decision—Barrett I—

903 F.3d 166, 174-176 (2d Cir. 2018), the Second Circuit rejected Mr. Barrett’s claim that Hobbs

Act robbery conspiracy was not a crime of violence and therefore could not provide the basis for

a conviction under 18 U.S.C. §924(c). In reaching this conclusion, the Court in Barrett I adopted

alternate holdings. First, the Court concluded that Hobbs Act Robbery conspiracy is categorically

a crime of violence. Barrett I, 903 F.3d at 174. However, that aspect of the Court’s holding relied

on both §924(c)(3)(A) and §924(c)(3)(B). The Court reasoned that when the elements of a
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 24 of 26



conspiracy’s object offense—there Hobbs Act Robbery—is categorically a crime of violence under

§924(c)(3)(A), and the agreement element of a conspiracy categorically established the substantial

risk of violence under §924(c)(3)(B). Barrett I, 903 F.3d at 175. The Second Circuit’s alternate

holding in Barrett I relied on a case-specific analysis. In other words, the Second Circuit

abandoned the categorical approach.

       Mr. Barrett applied for certiorari. Two days after its decision in Davis, the Supreme Court

granted the writ, vacated the conviction and remanded to the Second Circuit for further action in

light of Davis.

       In Barrett II, the Second Circuit recognized that neither of the prongs of its holding Barrett I

survived Davis:

       As to Barrett’s Count Two conviction, however, Davis compels vacatur. The
       Supreme Court’s unequivocal rejection of a case-specific approach to §
       924(c)(3)(B) precludes further reliance on the particular murderous violence of
       Barrett’s robbery conspiracy to identify that offense as a crime of violence predicate
       under § 924(c)(3)(B).

       Our original Barrett decision to affirm was not, however, based only on a now-
       discredited case-specific application of § 924(c)(3)(B). Our first ground for
       affirming Barrett’s Count Two conviction was a determination that Hobbs Act
       robbery conspiracy could be categorically identified as a crime of violence by
       reference only to its elements, thereby avoiding the vagueness concerns of the
       ordinary-case form of categorical analysis rejected in Johnson, Dimaya, and now
       Davis. See id. at 176–77. Barrett’s elements-based conclusion, however, depended
       on both § 924(c)(3)(A) and § 924(c)(3)(B). We reasoned that where the elements of
       a conspiracy’s object crime (here, Hobbs Act robbery) establish it as a categorical
       crime of violence under § 924(c)(3)(A), the agreement element of a conspiracy
       categorically establishes the “substantial risk” of violence under § 924(c)(3)(B).
       See id.

       The Supreme Court did not discuss, much less expressly reject, this hybrid
       categorical approach in Davis. This is hardly surprising; the matter was not before
       it. Nevertheless, Davis gives us reason to think that we can no longer rely on such
       a categorical approach to affirm Barrett’s conviction on Count Two. As the
       government observes, “[d]espite the obvious logic” of this court’s elements
       analysis, “it still necessarily depends” in part on § 924(c)(3)(B), which Davis leaves
       “no longer valid in any form.”
         Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 25 of 26




Barrett II, 2019 WL 4121728 at *2-3.

     There can be no doubt following Davis and Barrett II, indeed the government conceded as

much in Barrett II, that conspiracy to commit Hobbs Act robbery does not qualify as a crime of

violence under either the risk-of-force clause or the force clause, it may not serve as a predicate

offense for a conviction pursuant to 18 U.S.C. § 924(c)(1)(A). Accordingly, Count Three fails to

state an offense and must be dismissed.

     Count Three also must be dismissed because it is duplicitous in that it prejudicially and

impermissibly “combines two or more distinct crimes in a single count,” in contravention of

Federal Rule of Criminal Procedure 8(a). United States v. Sturdivant, 244 F.3d 71, 79 (2d Cir. 2001);

see also In re Gomez, 830 F.3d 1225, 1227 (11th Cir. 2016) (granting application to file second

habeas petition on ground that the § 924(c) count of conviction-predicated on both a drug

trafficking offense and a crime of violence-was impermissibly duplicitous).


                                          CONCLUSION

       For these reasons, Defendants Lopez, Brito and Crispin request that the Court (i) conduct

a limited pretrial inquiry into the selective enforcement of reverse sting operations by ordering an

evidentiary hearing and compelling the Government to produce the discovery set forth in Exhibit

A; and (ii) dismiss Count Three of the Indictment for failure to state an offense.

       Dated:          New York, New York
                       September 18, 2019

Respectfully submitted,




Christopher A. Flood
Federal Defenders of New York
52 Duane Street, 10th Floor
        Case 1:19-cr-00323-JSR Document 36 Filed 09/18/19 Page 26 of 26



New York, New York 10007
Telephone (212) 417-8734
Attorney for Defendant Johansi Lopez
